461 So. 2d 964 (1984)
Alfred J. CORTINA, Appellant,
v.
Leda M. CORTINA, Appellee.
No. 84-76.
District Court of Appeal of Florida, Third District.
November 13, 1984.
Rehearing Denied January 30, 1985.
Horton, Perse & Ginsberg and Mallory Horton, Miami, for appellant.
Greene & Cooper and Sharon L. Wolfe and Robyn Greene, Miami, for appellee.
Before SCHWARTZ, C.J., and BARKDULL and FERGUSON, JJ.
PER CURIAM.
While the trial court's awards of permanent alimony and equitable distribution approach, if they do not reach, the outermost limits of permissible generosity, we are unable to find that they represent an abuse of discretion so as to permit reversal on appeal. Canakaris v. Canakaris, 382 So. 2d 1197 (Fla. 1980); Kuvin v. Kuvin, 442 So. 2d 203 (Fla. 1983); Conner v. Conner, 439 So. 2d 887 (Fla. 1983).
Because, however, the effect of the final judgment is to place the wife in a financial position at least equal and likely superior to the appellant, it was error to assess any of her attorney's fees against him. McIntyre v. McIntyre, 434 So. 2d 61 (Fla. 5th DCA 1983); Lopez v. Lopez, 438 So. 2d 984 (Fla. 3d DCA 1983); Golden v. Golden, 410 So. 2d 945 (Fla. 3d DCA 1982), rev. denied, 419 So. 2d 1197 (Fla. 1982); Bullard v. Bullard, 380 So. 2d 1090 (Fla. 3d DCA 1980).
Affirmed in part, reversed in part.